


EXHIBIT 10(b)1


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


ALABAMA POWER COMPANY


The following are the annual base salaries, effective March 1, 2014 unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
Alabama Power Company and certain other executive officers of Alabama Power
Company who served during 2013.


Charles D. McCrary*
President and Chief Executive Officer;
Executive Vice President of Southern Company
$803,247
 
Mark A. Crosswhite**
President and Chief Executive Officer
$600,000
 
Philip C. Raymond***
Executive Vice President, Chief Financial Officer,
and Treasurer
$350,864
 
James P. Heilbron***
Senior Vice President and Senior Production Officer
$244,419
 
Zeke W. Smith***
Executive Vice President
$350,876
 
Steven R. Spencer***
Executive Vice President
$473,374
 





*Resigned as President and Chief Executive Officer March 1, 2014. Retirement
effective May 1, 2014.


**Effective March 1, 2014


***Salary effective March 17, 2014




